Citation Nr: 0514145	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted an increased rating of 30 percent for 
the veteran's service-connected cervical spine disorder, 
effective January 14, 2003.  The veteran appealed, contending 
that a higher rating was warranted.

The Board notes that the veteran was initially service-
connected for a combined disability of the cervical and 
lumbar spines.  However, a separate evaluation was 
established for the lumbar spine disorder by a September 2003 
rating decision, effective January 14, 2003.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected cervical spine disorder 
is not manifest by unfavorable ankylosis or impairment 
analogous thereto, even when taking into consideration his 
complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected cervical spine disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5287 and 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in February 2003, which was clearly 
before the July 2003 rating decision which is the subject of 
this appeal.  This correspondence informed the veteran of 
what information and evidence he must submit to support his 
claim, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the October 2003 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant regulatory provisions for evaluating the veteran's 
service-connected cervical spine disorder.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim.  However, 
it does not appear that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  As part of his December 2003 
Substantive Appeal, he specifically indicated that he did not 
want a Board hearing in conjunction with his appeal.  
Further, he has been accorded an examination in conjunction 
with this case.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for 
degenerative changes of the lumbar and cervical spines by a 
November 1995 rating decision, evaluated as 20 percent 
disabling.  As noted by this decision, the veteran's service 
medical records showed complaints and X-ray evidence of these 
changes.

The veteran initiated his current increased rating claim in 
January 2003, at which time he reported that he had undergone 
2 surgeries on his cervical spine in 2000 from a pinched 
nerve.

Various medical records were subsequently added to the file 
which cover a period through 2003.  Among other things, these 
records confirm the veteran underwent surgery on his cervical 
spine in January and September 2000.  In January 2000, he 
underwent an anterior cervical decompression and fusion with 
a strut graft from 
C5-7 with a C6 corpectomy.  Post-operative diagnoses were 
cervical spondylosis, C5-6 and C6-7; cervical central and 
lateral recess and foraminal stenosis, C5-6 
and C6-7; and cervical branchial syndrome.  Thereafter, in 
September 2000 he underwent a right C5 hemilaminectomy with 
partial facetectomy and partial foraminotomy.  Post-operative 
diagnoses were right C5-6 stenosis, and right cervical 
brachial syndrome.  In addition, there are follow-up 
treatment records subsequent to these surgeries.

In March 2003, the veteran underwent a VA spine examination, 
at which he reported, in part, that he continued to have 
complaints of numbness and tingling in his index and long 
finger with "no sensation" in his index finger.  He also 
reported that he took Lortab for his pain, and was currently 
seeing a physiatrist, which gave him trigger point injections 
on a semi-regular basis.  He worked at quality assurance for 
Lockheed Martin, and it was noted that while he continued to 
work he had had to change the type of job he was doing as he 
was having significant difficulty working on airplanes at the 
current time.  

On examination, there was some cervical paraspinal 
musculature spasm noted posteriorly, but no real tenderness 
to palpation over the cervical paraspinal musculature.  Range 
of motion testing showed he could flex his chin such that it 
was 1 cm away from his chest, and extend it to 30 degrees; 
lateral bend to 50 degrees for both the right and the left; 
and rotate to 65 degrees for both the right and left.  
Further, he was able to do all of this without discomfort.  
Moreover, he had negative Spurling's and negative Lhermitte's 
sign.  His strength was 5/5 throughout bilateral upper 
extremities, with the exception of his right triceps, which 
appeared to be slightly weaker than the left, which the 
examiner called 4+/5.  He was found to have minimal sensation 
of his index finger on his right, as well as decreased 
sensation on his middle finger on his right.  Sensation was 
otherwise normal.  Additionally, he had 1+ biceps, triceps, 
and brachialis reflexes bilaterally.  He had a negative 
Hoffman's examination.

Based on the foregoing, the examiner diagnosed history of 
cervical stenosis and radiculopathy, now status-post two 
cervical spine surgeries with residuals of dysesthesia and 
anesthesia in the C7 distribution on the right.  The examiner 
commented that this seemed to cause significant problems for 
the veteran in his current job.  However, per the veteran's 
history, he had no problems with his cervical spine during 
his time in the military, and this all started in 1999, based 
upon his report.

X-rays taken of the cervical spine in conjunction with this 
examination revealed there had been a fusion from C5 through 
C7 with an anterior fusion plate and 4 screws in place.  
Further, the spine was straightened and there was narrowing 
of the intervertebral disc spaces at C3-4 and C4-5 with mild 
stenosis.  Nevertheless, the facet joints appeared well-
maintained; the odontoid was intact; and there was no 
fracture or misalignment.

In both his Notice of Disagreement and Substantive Appeal the 
veteran asserted that he was able to perform the range of 
motion results documented on the March 2003 VA spine 
examination because he received trigger point injections to 
the right shoulder every 3 to 4 months, and took 4 to 6 
Lortab tablets per day for pain.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The record reflects that the RO noted and took into 
consideration the revised regulatory criteria for evaluating 
spine disorders, as shown by the October 2003.  Accordingly, 
the veteran is no prejudiced by the Board's consideration of 
this criteria.  See Bernard, supra.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 evaluated limitation of motion of the cervical 
spine.  Under this Code, when the limitation of motion of the 
cervical spine was slight, a 10 percent rating was provided.  
When the limitation of motion was moderate, a 20 percent 
rating was provided.  When the limitation of motion was 
severe, a rating of 30 percent is warranted.  

The record reflects that the RO also considered Diagnostic 
Code 5287 in evaluating the veteran's service-connected 
cervical spine disorder.  Under this Code, ankylosis of the 
cervical spine warranted a 30 percent evaluation if it is at 
a favorable angle or a 40 percent evaluation if it was at an 
unfavorable angle.

Effective September 26, 2003, the General Rating Formula for 
Disease and Injuries of the Spine, provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is warranted with forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  Unfavorable ankylosis of the 
entire cervical spine warrants a 40 percent rating.  When 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is assigned.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id. at Note (2).  Additionally, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
cervical spine disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

With respect to the criteria in effect prior to September 26, 
2003, the Board notes that Diagnostic Code 5290 does not 
provide for a rating in excess of 30 percent.  Accordingly, 
this Code is not for consideration regarding the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
his service-connected cervical spine disorder.

The Board also notes that both Diagnostic Code 5287 and the 
current General Rating Formula for Disease and Injuries of 
the Spine only provide for a rating in excess of 30 percent 
when there is unfavorable ankylosis of the cervical spine.  
However, a thorough review of the competent medical evidence 
does not reflect the veteran has been diagnosed with 
ankylosis, nor that he has impairment analogous to 
unfavorable ankylosis, even when taking into consideration 
his complaints of pain.  For example, the range of motion 
findings on the March 2003 VA spine examination clearly shows 
his spine is not fixed in one position.  Consequently, he is 
not entitled to a rating in excess of 30 percent on the basis 
of unfavorable ankylosis.

The Board notes that the veteran indicated in both his Notice 
of Disagreement and Substantive Appeal that his range of 
motion results were only possible due to his medical 
treatment, specifically the trigger point injections and 
Lortab pills.  However, the fact that the service-connected 
disability is responding to medical treatment is not a basis 
for an increased rating, as the examination reflects the 
current nature and severity of the cervical spine with this 
treatment.  Moreover, this does not change the fact that the 
veteran has not been diagnosed with unfavorable ankylosis, 
which appears to be the only basis for a schedular rating in 
excess of 30 percent under the relevant Diagnostic Codes, 
both prior to and since September 26, 2003.

Although the veteran has been found to have degenerative 
changes of the cervical spine, the record does not reflect 
that he is service-connected for intervertebral disc 
syndrome, nor has the RO ever evaluated the service-connected 
disability pursuant to the schedular criteria for this type 
of disability.  Thus, the service-connected cervical spine 
disorder will not be evaluated on the basis of intervertebral 
disc syndrome.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his cervical spine 
disorder, even when taking into consideration his complaints 
of pain.  Simply put, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's complaints of pain which would warrant a schedular 
rating in excess of the 30 percent evaluation currently in 
effect.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As a final matter, the Board notes that the RO did not 
explicitly consider whether the veteran was entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, there is no indication of any 
recent periods of hospitalization, at least since the 
veteran's last cervical spine surgery in September 2000 which 
was several years prior to the initiation of his current 
increased rating claim.  Further, even though the veteran 
reported at the March 2003 VA spine examination that he had 
had to change the type of job he was doing at work because of 
his cervical spine disorder, the record indicates that he 
remains employed.  As such, the Board finds that the level of 
occupational impairment attributable to the service-connected 
cervical spine disorder is adequately compensated by the 
current schedular rating.  In other words, his level of 
occupational impairment has not been shown to equate to 
marked interference with employment.  Therefore, the 
veteran's service-connected cervical spine disorder does not 
warrant consideration of an extraschedular rating in the 
instant case.


ORDER

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 30 percent disabling is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


